DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.

Allowable Subject Matter
Claims 1-7, 9-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claims 1-7, 9-16 and 18-20 are allowed over the prior arts, since the prior arts taken individually or in combination fail to particular disclose, fairly suggest, or render obvious the following underlined limitation:
In claims 1 and 10, as set forth in the amendment above, "...transmit a signal for requesting baseband beam tracking, on condition that any of: (1) the WTRU determines, according to the information, that: (i) system performance is degraded in a hybrid beamforming transmission, and (ii) re- estimation of the baseband channel is part of a current link adaptation procedure, and (2) detailed baseband channel information was not part of a MIMO setup procedure” in combination with other limitations recited in the base claims.
Noted that the first closest prior art US 2017/0303265 A1 to Islam et al. (hereafter referred as Islam), teaches a wireless transmit/receive unit (WTRU) (UE, Fig. 3,6-7, UE 350, 604, 704, provisional 62,333,120, hereafter refers as provisional, Fig. 3, 5A-5F) comprising a processor (UE 350 is including a processor, Fig. 3, paragraphs [42, 59-60] and provisional, Fig. 3, paragraphs [26, 41]), a transmitter (UE 350 is including a transmitter 354, Fig. 3, paragraph [61] and provisional, Fig. 3, paragraph [44]), and a receiver (UE 350 is including a receiver 354, Fig. 3, paragraph [58] and provisional, Fig. 3, paragraph [41]), wherein the processor, the transmitter, and the receiver (wherein the transmitter, the receiver and the processor are configured to perform the method/functions, paragraphs [42, 59, 60] and provisional, Fig. 3 and paragraphs [26, 41]) are configured to: determine information that is associated with a band channel (determining information associated with a channel between the UE and another node/base station, paragraphs [10, 57, 81, 153] and provisional, paragraphs [37, 41]), and that indicates any of measurement information and channel information (the information is a channel quality of the channel, paragraphs [114, 125-126, 136] and provisional, paragraphs [112, 130, 133]); and, transmit a signal for requesting band beam tracking (transmitting a signal for requesting band beam tracking, paragraphs [114, 125-126, 136] and provisional, paragraphs [7, 35, 64-65, 78, 112]) on condition that any of: (1) the WTRU determines, according to the information, that: (i) system performance is degraded (wherein the signal for requesting band beam tracking is transmitted when the UE determines a system performance is degraded, paragraphs [114, 125-126, 136] and provisional, paragraphs [7, 35, 64-65, 78, 112]) in a beamforming transmission (in beamforming transmission, paragraphs [73, 77-78, 83] and provisional, paragraphs [58, 105-106]).
Thus, Islam has taught the conventional technique of transmitting the signal for requesting band beam tracking based on the condition of system performance is degraded, but however, has not taught the “baseband channel” or the condition is “re- estimation of the baseband channel is part of a current link adaptation procedure”, or “(2) detailed baseband channel information was not part of a MIMO setup procedure”. Therefore, Islam has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.
Noted that the second closest prior art US 2013/0301454 A1 to Seol et al. (hereafter referred as Seol), teaches a hybrid beamforming transmission comprising both analog beam and baseband beam (paragraph [63]), wherein the detailed baseband channel information and the analog beam are acquired as part of a MIMO setup procedure (paragraphs [63, 89]).
However, Seol not taught the condition for transmitting the request for baseband beam tracking is “(1)re- estimation of the baseband channel is part of a current link adaptation procedure”, or “(2) detailed baseband channel information was not part of a MIMO setup procedure”. Therefore, Seol has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.
Noted that the third closest prior art US 2016/0285164 A1 to Choi et al. (hereafter referred as Choi), teaches receiving information on digital (baseband) beam (paragraph [83]).
However, Choi not taught the condition for transmitting the request for baseband beam tracking is “(1) re- estimation of the baseband channel is part of a current link adaptation procedure”, or “(2) detailed baseband channel information was not part of a MIMO setup procedure”. Therefore, Choi has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.

In view of the foregoing, Islam, Seol and Choi, when taken individually orin combination fail to particular disclose, fairly suggest, or render obvious the underlinedlimitations when such limitations are incorporated with other limitations of the base claims. Therefore, the base claims 1 and 10 are allowed over the prior arts.  The dependent claims 2-7, 9 and 19, which depended upon claim 1, and the dependent claims 10-16, 18 and 20, which depended upon claim 10, are also allowable over the prior arts for the reason of their dependency upon the allowable claims 1 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0189189 A1 to Hoshino et al. discloses transmitting a command to change the superior beam if quality of the superior beam is degraded (see paragraphs [38, 150-152]).
US 2016/0099763 A1 to Chen discloses the UE transmits a beam alignment request before or after RRC connection completed (paragraphs [36, 41]).
US 2018/0054245 A1 to Trainin et al. discloses transmitting a BRP request including a beam tracking request (paragraphs [88, 90-92, 98] and Fig. 4).
US 2018/0083719 A1 to Kim et al. discloses a MIMO transmission environment requires hybrid beam forming, which including an analog beamforming and a digital beamforming (paragraphs [38-40, 51]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG B HUYNH/           Primary Examiner, Art Unit 2469                                                                                                                                                                                             	May 18, 2022